DETAILED ACTION 
The present application, filed on 6/22/2018 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-4 are pending and have been considered below. 


Response to Amendments/Arguments, 
Regarding Election/Restrictions
Applicant's election, with traverse, of Group I (Claims 1-4) in the reply filed on 1/27/2021 is acknowledged.  
The traversal is on the ground(s) that:
(1) examination of all claims does not create a serious burden (MPEP §803), 

In regards to traversal (1), based upon the mandatory electronic searches required for application allowance in class 705, including internal database searches (e.g. patents, pre-grant publications) and external non-patent literature database searches (e.g. DIALOG, Google Scholar, ip.com), searching for additional patently distinct claim limitations would create an undue burden. Furthermore, the required searches would need to be sufficiently expansive and broad to account for the expansive and broad nature of the claim language utilized by Applicant in describing the invention further compounding the undue burden. 

Furthermore, when assessing the search burden, it is not the commonality of features which determines this burden, it is rather the difference of features which guides the restriction logic (see MPEP §803). This difference of features has been disclosed in the restriction requirement from 7/27/2020. 

In addition Applicant argues “Applicant submits that at least two-way distinctness between reserved items and reserved historical property listings has not been shown (where, e.g., a historical property listing may be an item, as in dependent Claim 2)” Examiner argues that the two-way distinctness has been detailed in the restriction requirement from 7/27/2020 (see that restriction).  

Moreover, “Applicant further respectfully submits that the above statements regarding the utility of the various claims contain inaccuracies.” Examiner argues that even if the inaccuracies exist (this is not a concession), they will not be in the position to change the fact that the claims in their actual form create a serious search burden, as defined in MPEP §803.

Therefore, the requirement is still deemed proper and is therefore made FINAL. 

Finally, Applicant is reminded that the non-elected (withdrawn) claims can be presented in a continuation application. 

Conclusion – Applicant has received a requirement for restriction/election for the originally presented invention and has elected Group I (Claims 1-4) without prejudice, and withdrawn Claims 5-7.  Since this election has been made FINAL, examination is directed to Claims 1-4.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: calculating the LTV of the unreserved item based on the calculated conversion rate and at least one scaling multiplier; generating a keyword bid in accordance with the calculated LTV; transmitting the generated keyword bid. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, business relationships process, i.e. a process aimed at generating and transmitting a keyword bid, which represents commercial activity (auctioning advertisements). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: storing information corresponding to a plurality of reserved items; determining a number of reserved items; calculating a percentage of reservations made on the plurality of reserved items on a respective day; calculating a conversion rate for the unreserved item. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the reserved items; the reservation; the scaling multiplier. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: storing information corresponding to a plurality of reserved items; determining a number of reserved items; calculating a percentage of reservations made on the plurality of reserved items on a respective day; calculating a conversion rate for the unreserved item. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the reserved items; the reservation; the scaling multiplier. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claims 2-4 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the information related to an unreserved item; the plurality of reserved items; the conversion rate. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig3 and [0024]-[0030], including among others: processing element; memory; network interface; network. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-4 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlain et al (US 2019/0392466), in view of Lobo et al (US 2016/0042478).  
Regarding Claims 1 – Lobo discloses: A method for placing a keyword bid with an online advertising system based on a lifetime value (LTV) of information relating to an unreserved item in a database, the method comprising: 
	storing, in a table, information corresponding to a plurality of reserved items in the database, {see at least fig1, rc100, [0059]-[0060] a database; [0009] room data stored in the database}    
	wherein each of the reserved items was created in the database within a predetermined period of time; {see at least fig3, rc520, [0065]-[0066] last week, last month (reads on predetermined time period}  
	determining, for one or more days within the predetermined period of time, a number of reserved items for which a reservation was made on a respective day, {see at least fig3, rc510, rc520, [0065]-[0066] rooms occupied (reads on reservation)}  
	wherein the reservation made is a first-time reservation; {see at least [0011] number of inquiries (reads on first time reservation); fig3, rc520, [0065] facility inquiry}  
	calculating, based on the determining, for the one or more days, a percentage of reservations made on the plurality of reserved items on a respective day; {see at least fig3, rc510, rc520, [0065]-[0066] rooms occupied (reads on reservation)}   
	calculating a conversion rate for the unreserved item based on {see at least [0006] occupancy analysis}  
	(a) a historical conversion rate of the plurality of reserved items, associated with the predetermined period of time and {see at least fig3, fig4, rc510, rc650, [0065] rooms leased, percentage of occupancy; [0067] aggregate trends of occupancy; [claim8] number of rooms occupied}  
	(b) an average cumulative value of the calculated percentages of reservations made on the plurality of reserved items on the one or more days; {see at least [0065] occupancy for the day, last week …; [claim8] occupancy for the day}  
	calculating the LTV of the unreserved item based on the calculated conversion rate and at least one scaling multiplier, {see at least [0009] attributes based on historic occupancy rates (reads on scaling multiplier)}  

Chamberlain does not disclose, however, Lobo discloses:  
	wherein the at least one scaling multiplier is determined based on a classification of the online advertising system; {see at least [0200] optimization based on engine-specific methodologies (like Google, Yahoo) (reads on classification of online advertising system)}  
	generating a keyword bid in accordance with the calculated LTV; and {see at least [abstract] generating a bid value based on …}  
	transmitting, to the online advertising system, the generated keyword bid. {see at least [claim2] submitting bid value via API}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chamberlain to include the elements of Lobo.  One would have been motivated to do so, in order to participate in the bidding process.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Chamberlain evidently discloses time-based valuation of keywords.  Lobo is merely relied upon to illustrate the functionality of generating and transmitting a keyword in the same or similar context.  As best understood by Examiner, since both time-based valuation of keywords, as well as generating and transmitting a keyword are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Chamberlain, as well as Lobo would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Chamberlain / Lobo.

Regarding Claim 3 – Chamberlain, Lobo discloses the limitations of Claim 1. Chamberlain further discloses:  
	wherein the plurality of reserved items is selected, prior to the storing, based on an analysis of historical reserved items that have one or more features in common with the unreserved item. {see at least [0009] room data attributes based on historic occupancy rates, price rates, market rates (reads on features in common)}  

Regarding Claim 4 – Chamberlain, Lobo discloses the limitations of Claim 1. Chamberlain further discloses:  
	wherein the conversion rate is indicative of the probability of whether an unreserved item will be reserved, and {see at least fig6, fig7, fig8, [0068]-[0071] potential residents (reads on probability a room to be reserved)}  
	wherein the conversion rate is calculated by dividing (a) a historical conversion rate of the plurality of reserved items by (b) an arithmetic mean of the percentage of reserved items that were reserved within a predetermined number of days. {see at least fig3, rc520, [0065]-[0066] number of residents, number of rooms, out of total, last day, last month (reads on reserved within a period of predetermined number of days}  


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlain et al (US 2019/0392466), in view of Lobo et al (US 2016/0042478), in further view of Howe (US 2016/0042478).  
Regarding Claim 2 – Chamberlain, Lobo discloses the limitations of Claim 1. Chamberlain, Lobo does not disclose, however, Howe discloses:  
	wherein the information relating to an unreserved item in a database is an unreserved property listing for a real estate property, and {see at least fig1, [0013] real estate listing; [abstract] listing database}  
	wherein the plurality of reserved items are property listings for respective real estate properties that have been reserved one or more times since their creation. {see at least [0003] property listing before renting}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chamberlain, Lobo to include the elements of Howe.  One would have been motivated to do so, in order to apply the keyword valuation in the real estate property field.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Chamberlain, Lobo evidently discloses time-based valuation of keywords.  Howe is merely relied upon to illustrate the functionality of real estate property in the same or similar context.  As best understood by Examiner, since both time-based valuation of keywords, as well as real estate property are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Chamberlain, Lobo, as well as Howe would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Chamberlain, Lobo / Howe. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20190392465 A1		DERWENT	40	System for managing living arrangements of resident communities utilizing e.g. smartphone, has processor for executing set of instructions to calculate recommended price for each room based on weighted room data average	AZINGER R et al.
US 20060074748 A1		US-PGPUB	33	Method and apparatus for generating advertisement information for performing a marketing campaign	Kline; Michael L. et al.
US 20130018722 A1		US-PGPUB	25	SYSTEM AND METHOD FOR GENERATING A KEYWORD BID	Libby; Bradd Elden
US 20070162379 A1		US-PGPUB	31	Computer-implemented method and system for managing keyword bidding prices	Skinner; Darrin


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3682